—Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Greenberg, J.), dated June 22, 1993, which denied his motion pursuant to CPL 440.10 to vacate a judgment of the same court, convicting him of attempted murder in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the order is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
The issue raised by the defendant in his supplemental pro se brief in support of his claim that the court erroneously denied his motion to vacate the judgment of conviction was previously raised by him on the direct appeal from the judgment, and this Court expressly found it to be without merit (see, People v Bryant, 234 AD2d 605). Rosenblatt, J. P., O’Brien, Thompson and Luciano, JJ., concur.